FOX, P. J.
This cause is now before this court upon appeal by the defendant from a judgment of conviction in the circuit court of the city of St. Louis.
On January 9, 1906, the assistant circuit attorney of the city of St. Louis filed an information, duly verified, in the circuit court of the city’ of St. Louis against the defendant, charging that on May 12, 1904, he was *390convicted of the offense of attempted burglary in the second degree, and sentenced to two years’ imprisonment in the penitentiary, and that he was duly discharged upon lawful compliance with said sentence; that after said discharge, and on the 1st day of January, 1907, he committed the crime of burglary by entering a building of one Herman Applebaum, with thg intent to steal and carry away certain goods, wares and merchandise deposited therein. Defendant was duly arraigned upon January 22, 1907, and the trial occurred on February 8, 1907, and a verdict was rendered by the jury the next day, finding the defendant guilty of burglary in the second degree, and of a former conviction, as charged in the information, and his punishment was assessed at imprisonment in the penitentiary for his natural life. A motion for new trial appears to have been filed on February 13, 1907, and overruled on March 4, 1907. Defendant was duly sentenced on March 9, 1907. An appeal was prayed for and granted on March 30, 1907, and appellant was given until May 11, 1907, within which to file his bill of exceptions, hut the bill was never filed and the case stands upon the record proper:
Upon a consideration of the record proper now before us, we find that this information is predicated and drawn under the provisions of section 1886, Revised Statutes 1899, relating to burglary and larceny in the second degree, and section 2379, Revised Statutes 1899, providing for punishment for the commission of a second offense. The information is in proper form and is in harmony with the cases of State v. Manicke, 139 Mo. 545, and State v. Moore, 121 Mo. 514.
The record discloses that the trial proceeded in due form; the verdict returned and the judgment rendered upon the verdict conform to the requirements of the statute.
*391Finding- no error in the record proper, the judgment of the trial court should be affirmed, and it is so ordered.
All concur.